Title: From George Washington to John Hancock, 7 December 1775
From: Washington, George
To: Hancock, John



Sir
Cambridge 7th December 1775

I wrote you the 4th instant by express to which I beg you will be reffered—my fears that Broughton & Sillman woud not effect any good purpose were too well founded, they are returned, & brought with them three of the principal inhabitants from the Island of St Johns. Mr Collbuck is president of the

Council, acted as Governor[.] they brought the Governors Commission, the Province Seal &a &a. as the Captains Acted without any Warrant for Such Conduct, I have thought it but justice to discharge these Gentlemen, whose famillys were Left in the utmost distress.
I am Credibly informed that James Anderson the Consignee & part owner of the Ship Concord & Cargo, is not only unfreindly to American Liberty, but actualy in arms against us, being Captain of the Scotch Company at Boston—whether your being acquainted with this Circumstance or not, will operate against the vessell & Cargo, I will not take upon me to Say, but, there are many Articles on board So absolutely necessary, for the Army, that whether She is Made a prize of, or not, we must have them—I have the honour to be Sir Your most Obedient humble Servt

Go: Washington

